DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
	This action is in response to papers filed 4/28/2022..
Claims 1, 8 and 11- 28, 30-31 are pending.
Claims 2-7, 9-10, 29 are canceled.
Claim 31 has been added by amendment.
Applicant in response to restriction of 10/29/2013 elected the combination of SEQ ID NO 185-3254.  The specification teaches the elected combination of SEQ ID NO encompass numerous genes on different chromosomes.  Claims 13-27 corresponds to subsets of the genes encompassed by the election of all of SEQ ID NO 185-3254.  Thus claims 13-27 are drawn to a non-elected species as they are drawn to individual genes that do not correspond to the combination of all SEQ ID NO and withdrawn from consideration.
Claims 1, 8, 11-12, 28, 30-31 are being examined.
Any rejection or objection that is not reproduced below has been withdrawn from consideration.  
Priority
The instant application was filed 7/2/2013 and claims priority to provisional application 13/266,862 filed 3/13/2012 and is a continuation in part of 13/266862 filed 3/13/2012 with is a national stage entry of PCT/US10/01293 filed 4/30/2010 with claims priority to provisional application 61/179, 358 filed 5/18/2009, provisional application 61/178,923 filed 5/15/2009, provisional 61/174,470 filed 4/30/2009, and 61/182,089 filed 5/28/2009.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 11-12, 28, 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental steps without significantly more. The claim(s) recite(s) the abstract idea or mental step of analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease.  This judicial exception is not integrated into a practical application because there are no additional steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.
Claim analysis
The instant claim 1 is directed towards a method of analyzing a human nucleic acid for carrier screening, the method comprising: providing a sample from a human, the sample comprising human nucleic acid; introducing a probe set comprising a plurality of different molecular inversion probes, wherein each probe is designed to be specific to one of a plurality of overlapping sub-regions that are tiled along a target on a strand of the nucleic acid; hybridizing a plurality of the probes to a plurality of the sub-regions that are tiled along the target; converting the hybridized probes into covalently-closed circularized probes, thereby capturing the overlapping sub-regions tiled along the target in the nucleic acid, wherein at least two different molecular inversion probes capture any given single base along the target; isolating the circularized probes; amplifying the isolated circularized probes to generate amplicons; sequencing the amplicons to generate sequence reads of the captured sub-regions; analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease..  The analyzing and determining are mental steps and or a natural correlation.   
Dependent claim 30 has been amended to provide the mental steps of wherein said analyzing step comprises: assembling the sequence reads into contigs; aligning the contigs to a reference; and aligning the sequence reads to the contigs to determine mapping and variant information of the sequence reads relative to said reference to obtain a genotype at said mutation.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, mental step or abstract idea and law of nature or natural phenomena.  
With regards to claim 1, the claim recites, “analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease.”  These are abstract ideas or mental steps and a natural correlation.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no, as there are no steps integrating the determining of carrier status.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as “: providing a sample from a human, the sample comprising human nucleic acid; introducing a probe set comprising a plurality of different molecular inversion probes, wherein each probe is designed to be specific to one of a plurality of overlapping sub-regions that are tiled along a target on a strand of the nucleic acid; hybridizing a plurality of the probes to a plurality of the sub-regions that are tiled along the target; converting the hybridized probes into covalently-closed circularized probes, thereby capturing the overlapping sub-regions tiled along the target in the nucleic acid, wherein at least two different molecular inversion probes capture any given single base along the target; isolating the circularized probes; amplifying the isolated circularized probes to generate amplicons; sequencing the amplicons to generate sequence reads of the captured sub-regions,” are routine and conventional steps, as evidenced below.
The specification teaches:
[0118] In some embodiments, aspects of the invention relate to methods that reduce bias and increase reproducibility in multiplex detection of genetic loci, e.g., for diagnostic purposes. Molecular inversion probe technology is used to detect or amplify particular nucleic acid sequences in potentially complex mixtures. Use of molecular inversion probes has been demonstrated for detection of single nucleotide polymorphisms (Hardenbol et al. 2005 Genome Res 15:269-75) and for preparative amplification of large sets of exons (Porreca et al. 2007 Nat Methods 4:931-6, Krishnakumar et al. 2008 Proc Natl Acad Sci USA 105:9296-301). One of the main benefits of the method is in its capacity for a high degree of multiplexing, because generally thousands of targets may be captured in a single reaction containing thousands of probes.
0166  Algorithms for the de novo assembly of a plurality of sequence reads are known in the art. One algorithm for assembling sequence reads is known as overlap consensus assembly. Assembly with overlap graphs is described, for example, in U.S. Pat. No. 6,714,874. In some embodiments, de novo assembly proceeds according to so-called greedy algorithms, as described in U.S. Pub. 2011/0257889, incorporated by reference in its entirety. In other embodiments, assembly proceeds by either exhaustive or heuristic pairwise alignment. Exhaustive pairwise alignment, sometimes called a "brute force" approach, calculates an alignment score for every possible alignment between every possible pair of sequences among a set. Assembly by heuristic multiple sequence alignment ignores certain mathematically unlikely combinations and can be computationally faster. One heuristic method of assembly by multiple sequence alignment is the so-called "divide-and-conquer" heuristic, which is described, for example, in U.S. Pub. 2003/0224384. Another heuristic method of assembly by multiple sequence alignment is progressive alignment, as implemented by the program ClustalW (see, e.g., Thompson, et al., Nucl. Acids. Res., 22:4673-80 (1994)).
 Daly (Clinical Chemistry (2007) volume 53, pages 1222-1230) teaches MIP were designed based on flanking sequences (1223, 2nd column top) and teaches in supplemental data detection of chromosome 10, positions 96731043, 96731044 and 96731048, thus probes that close would have capture the recited nucleotides in each probe and thus overlap. Further Hardenbohl (Genome Research (2005) volume 15, pages 269-275) teaches, “ Probes can target overlapping sequences since the genomic DNA is not saturated with hybridized probe.” Finally,  Porecca et al ( Nature methods (2007) volume 4, pages 931-936), Ostrer et al (Nature Reviews (2001) volume 2, pages 891-898), Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Daly (Clinical Chemistry (2007) volume 53, pages 1222-1230) (IDS 7/1/2021), Hardenbohl (Genome Research (2005) volume 15, pages 269-275) Mockler (Genomics (2005) volume 85, pages 1-15), Jares (Clin Trnal Oncology (2006)0 volume 8, pages 161-172), Chee et al (WO 95/11995), Johnson (Trends in Genetics (2005) volume 21, pages 93-102), Streit (Molecular Genetics and Metolism (2003) volume 259-264), Dong Us PGPUB 20070212704) and Fang PGPUB 20070009925 demonstrate the steps of the independent and dependent claims are routine and conventional.  
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the claim requires multiple physical laboratory steps.  This argument has been thoroughly reviewed but is not considered persuasive as the art of Nilsson teaches the active steps of the use of MIPS.  Further the probes the response alleges are specific require no specific sequences, but generically encompass MIPS in overlapping sub-regions which overlap which is generic and at least taught by Daly and Hardenbohl.  No pending claim requires a specific sequence and the active steps were known.
The response further asserts the method requires transformation of a synthetic article.  This argument has been thoroughly reviewed but is not considered persuasive as it is unclear as the response does not clearly identify what synthetic article is being transformed.  If the argument is the converting the molecular inversion probe into a covalently closed circle, that is routine and conventional and required to obtain the data to practice the natural correlation.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 11, 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264) Daly (Clinical Chemistry (2007) volume 53, pages 1222-1230) (IDS 7/1/2021), Hardenbohl (Genome Research (2005) volume 15, pages 269-275) Mockler (Genomics (2005) volume 85, pages 1-15), Jares (Clin Trnal Oncology (2006)0 volume 8, pages 161-172), Chee et al (WO 95/11995), Johnson (Trends in Genetics (2005) volume 21, pages 93-102)..
The specification does not provide a limiting definition of MIP. The specification teaches on page 8, “Circularization selection-based preparative methods selectively convert regions of interest (target nucleic acids) into a covalently-closed circular molecule which is then isolated typically by removal (usually enzymatic, e.g. with exonuclease) of any non-circularized linear nucleic acid. Oligonucleotide probes (e.g., molecular inversion probes) are designed which have ends that flank the region of interest (target nucleic acid) and, optionally, primer sites, e.g., sequencing primer sites. The probes are allowed to hybridize to the genomic target, and enzymes are used to first (optionally) fill in any gap between probe ends and second gate the probe closed. Following circularization, any remaining (non-target) linear nucleic acid is typically removed, resulting in isolation (capture) of target nucleic acid. Circularization selection-based preparative methods include molecular inversion probe capture reactions and 'selector' capture reactions. In some embodiments, molecular inversion probe capture of a target nucleic acid is indicative of the presence of a polymorphism in the target nucleic acid. “  Thus the broadest reasonable interpretation of MIP is any probe that can be circularized by ligation.
The specification provides no limiting definition of tiling.  The broadest reasonable interpretation is any probes which overlap.
The claims have been amended to require,’’ herein at least two different molecular inversion probes capture any given single base along the target.” In view of the support of the present specification page 36 “probes can be designed to capture targets having lengths in the range of up to 10…bps.” And “in some embodiments, a subregion of the target nucleic acid is at least 1 bp”.   The regions can be a single base pair.  More generally, as provided on page 6 tiled probes provide regions at least 2 probes capture overlapping subregions.  Specification appears to support what would generally be understood to overlap a region of interest.  
The prior art of record exemplifies that MIP and their analysis was known.  MIPs with overlapping sequences were known, as were methods of tiling.  Thus the claims are nothing more than the predictable combination of known steps and elements as exemplified below.  
Nilsson teaches MIP, padlock probes and selector probes all are circularized by hybridization to target nucleic acids to target nucleic acids (Figure 1 and figure 2, throughout).  Nilsson teaches the padlock probes use ligation, while MIPs and selector probes use gap filing and ligation (83, bottom 2nd column-85).  Nilsson teaches the probes which are ligated are separated from non-closed probes by digestion (isolation).  Nilsson in figure 3 demonstrates amplification of circularized probes.  Nilsson teaches, “Currently, 12 000 MIPs can be amplified and analyzed in parallel. We expect that a similar, or greater, number of selector probes can be applied to amplify large sets of genomic DNA fragments for subsequent analysis using high-throughput sequencing technologies [24,25]. Much effort is being invested into developing low-cost sequencing methods with the ultimate goal of sequencing an entire human genome for $1000 [5]. A more realistic goal, in the shorter term, is to sequence only the interesting parts of the genome, for example, all exons: the selector technology could be combined profitably with several of the sequencing techniques to achieve this.” (bottom 1st column page 87, top of 2nd column).
Nilsson concludes, “Detailed understanding of multicellular organisms and many human diseases will ultimately require analyses of individual cells in their natural tissue environment.”(page 87, 2nd column 1st full paragraph).
Thus Nilsson suggest examination of human nucleic acids samples by use of circular probes including padlock, MIP and selector probes which are circularized by hybridization, isolation, amplifying and sequencing to characterize disease states by the genetic status.
Nilsson does not specifically teach the use of overlapping probes or targeting overlapping sequences or determining carrier status.
However, Daly  teaches MIP were designed based on flanking sequences (1223, 2nd column top) and teaches in supplemental data detection of chromosome 10, positions 96731043, 96731044 and 96731048, thus probes that close would have capture the recited nucleotides in each probe and thus overlap. 
Hardenbohl (Genome Research (2005) volume 15, pages 269-275) teaches, “ Probes can target overlapping sequences since the genomic DNA is not saturated with hybridized probe.”(p 274, 2nd column, assay design).
Chee et al (WO 95/11995) teaches, “The invention provides a number of strategies for comparing a polynucleotide of known sequence (a reference sequence) with variants of that sequence (target sequences).  Chee teaches, “Reference sequences of interest include sequences known to include mutations or polymorphisms associated with phenotypic changes” (page 19). The comparison can be performed at the level of entire genomes, chromosomes, genes, exons or introns, or can focus on individual mutant sites and immediately adjacent bases” (page 18).  Chee teaches an array of capture probes (see figure 16,and page 79 lines 23-39) and block tiling arrays  to determine nucleic acid sequences (see Figure7 and page 37 line 10- page 38 line 34).   Chee teaches the use of immobilized arrays to interrogate a reference sequence and a target sequence for the identification of single base mutants possible in the reference sequence can associated with disease (see page 31 lines 6-7, and page 11 line 9 and 10).  Further Chee teaches this approach allows simultaneous detection and quantification of multiple target sequences (see page 32 lines18-19), allowing for sequence determination.  Chee teaches a method of mutation detection for analyzing known target sequences for individual mutant sites and immediately adjacent bases (see page 18, lines 1-8).    Chee teaches the use of capture probes of 15 to 30 nucleotides, perfectly complementary to the DNA of interrogation (see page 27 lines 2-6).  Chee teaches the probes are immobilized on an array. Chee teaches, “A particular advantage of the present sequencing strategy over conventional sequencing methods is the capacity simultaneously to detect and quantify proportions of multiple target sequences’ (page 32).
Johnson teaches, “The first genomic-scale study of transcription using microarrays was performed in Escherichia coli using probes ‘tiled’ at regular intervals (Box 1) to provide an unbiased view of transcription with respect to the locations of known and predicted genes [12”

    PNG
    media_image1.png
    510
    740
    media_image1.png
    Greyscale

Dong teaches methods and kits for amplification of target nucleic acids(abstract). Dong teaches the method before or in conjunction with sequencing (0115).  Dong teaches some embodiments include amplification with ligase mediated amplification techniques including  padlock probes (0109).  Dong in 0087 teaches, “In some embodiments, a given target nucleic acid can overlap one target nucleic acid on its 5'-end, another target nucleic acid on its 3'-end, or both.”
Mockler teaches the use of tiling arrays to examine the whole genome including overlapping and nonoverlaping (figure 1). 

    PNG
    media_image2.png
    862
    481
    media_image2.png
    Greyscale

Jares teaches, “The use of whole genome tiling arrays, composed of millions of non overlapping or partially overlapping probes, tiled to cover whole chromosomes or the entire genome in an unbiased approach, has allowed identifying transcriptional activity on previously unannotated regions of the genome.” (page 164-165)
Streit teaches the CFTR gene has multiple mutations in close proximity in exon 11 (table 2) (s549Nm G542X, G551D and R553X).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use overlapping circularized probes such as MIPs, padlock or selector probes using overlapping probes.  The artisan would be motivated to use to detect specific mutations as the art teaches MIPs that are overlapping and demonstrates the use of MIP to detect previously unknown transcripts..  The artisan would have a reasonable expectation of success as the artisan is merely designing and circularized probes such as MIPs, padlock or selector probes to detect known  mutations by known means.  
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which were indicative of disease such as CF and identifying the subject as a carrier.  The artisan would be motivated to identify mutations associated with a disease or carrier status to properly treat a subject and counsel the subject of possible genetic complications as part of family planning.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
With regards to claim 8, Nilsson teaches, “Circularized probes are typically amplified by PCR using one general pair of primers.” (page 84, first column, top).
With regards to 11, Streit  teaches cystic fibrosis.  
With regards to claim 31, Hardenbohl teaches subregions of at least 10 nucleotides (figure 2b).  
Response to Arguments
The response begins traversing the rejection by alleging the claimed method provides for robustness, completeness, and accuracy.  These are noted.
The response further asserts, “The claimed tiling strategy is not reported or suggested in the cited references, and  therefore no combination of those references makes the present claims obvious. One way to state it is that, no matter how you look at the cited references, none of them show what is at the heart of the invention: a set of MIPs by which every base along a strand of nucleic acid is captured by at least two different MIPs.”  This argument has been thoroughly reviewed but is not considered persuasive as  Johnson teaches:

    PNG
    media_image1.png
    510
    740
    media_image1.png
    Greyscale


Mockler teaches

    PNG
    media_image2.png
    862
    481
    media_image2.png
    Greyscale

Thus the tiling strategy of the specification were known and/or obvious over the cited prior art.  
The response continues by arguing that Nilsson, Hardenbohl and Daly are limited to MIPS that only capture a single nucleotide.  This argument has been thoroughly reviewed but is not considered persuasive as Nilsson teaches the padlock probes use ligation, while MIPs and selector probes use gap filing and ligation (83, bottom 2nd column-85).  Further the claims provide no specific limitations excluding the use of MIPs that detect only a single nucleotide.  
The response continues by asserting that none of the MIPs of Nilsson, Hardenbohl and Daly interrogate the same  target subregion.  This argument has been thoroughly reviewed but is not considered persuasive as the prior art of record suggests tiling as detailed previously.  Thus rendering obvious the interrogating of a single target sequence.  Further the response appears to be alleging the claims require gap filling of multiple nucleotides to interrogate a target nucleic acid.  This argument has been thoroughly reviewed but is not considered persuasive as the claims recite, “converting the hybridized probes into covalently-closed circularized probes.”  Thus if applicant wishes the claim to require gap filing and ligation, such limitations should be explicitly recited in the claims.  
The response continues by asserting, “Applicant notes that the Office Action, at page 11, states that Daly teaches MIPs that  detect chromosome 10, positions 96731043, 96731044, and 96731048. The Office Action states that probes that close would "capture the recited nucleotides in each probe and thus overlap." However, because only a single probe can be used in Daly for any single base pair, only MIPs that interrogate a single base pair (for example those described in Nilsson or Hardenbohl) could be used to interrogate these loci. Daly does not report that two MIPs could be used to assay subregions that overlap. “  This argument has been thoroughly reviewed but is not considered persuasive as the response is arguing an interpretation of the claim inconsistent with the breadth of the claim.  
	The response continues by asserting, “ Porreca reports multiplex amplification of large sets of human exons, using targeting oligonucleotides, including MIPs, to capture and amplify large sets of exons in a single multiplex reaction.  Porreca at Abstract. Porreca does not report that the probe set specific for a target nucleic acid comprises a plurality of different MIPs that tile across the target. Porreca at Supplementary Data 1 and Supplementary Data 2.,”  This argument is not persuasive as Porecca is not relied upon in the rejection of the independent claim.  
The response continues by arguing the prior art does not specifically teach overlapping or tiling MIPs.  This argument has been thoroughly reviewed but is not considered persuasive as the response concedes, “Daly teaches MIPs that  detect chromosome 10, positions 96731043, 96731044, and 96731048.”  Thus it would have been obvious to one of ordinary skill in the art the MIPs probe to 96731043 would have to comprise nucleotides 96731044, and 96731048, similarly MIPS to 96731044, would have to comprise 96731043 in one art and 96731048 in the other.  Thus the argument is not consistent with applicant concession.  Further the rejection has conceded that art does not explicitly6 teach overlapping or tiling MIPs as the rejection is an obviousness type rejection.  The response has provided no evidence of an unexpected result commensurate with the scope of the claims. 

Thus these arguments are not persuasive and the rejection is maintained.
Claims 12 and  30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264), Daly (Clinical Chemistry (2007) volume 53, pages 1222-1230) (IDS 7/1/2021), Hardenbohl (Genome Research (2005) volume 15, pages 269-275) Mockler (Genomics (2005) volume 85, pages 1-15), Jares (Clin Trnal Oncology (2006)0 volume 8, pages 161-172), Chee et al (WO 95/11995), Johnson (Trends in Genetics (2005) volume 21, pages 93-102)  as applied to claim 1, 8, 11, and 29  above, and further in view of Porecca et al ( Nature methods (2007) volume 4, pages 931-936).
The teachings of Nilsson, Streit, Dong, Daly, Hardenbohl, Mockler, Jares. Chee and Johnson render obvious methods using overlapping probes which are circularized by ligation to detect mutations and identify subjects as having carrier status as detailed above.
Nilsson, Streit, Dong, Daly, Hardenbohl, Mockler, Jares. Chee and Johnson do not specifically teach assembling the sequence reads into contigs; aligning the contigs to a reference; and aligning the sequence reads to the contigs to determine mapping and variant information of the sequence reads relative to said reference to obtain a genotype at said mutation.
However, Porecca teaches, “A new generation of technologies is poised to reduce DNA sequencing costs by several orders of magnitude. But our ability to fully leverage the power of these technologies is crippled by the absence of suitable 'front-end' methods for isolating complex subsets of a mammalian genome at a scale that matches the throughput at which these platforms will routinely operate. We show that targeting oligonucleotides released from programmable microarrays can be used to capture and amplify 10,000 human exons in a single multiplex reaction. Additionally, we show integration of this protocol with ultra- high-throughput sequencing for targeted variation discovery. Although the multiplex capture reaction is highly specific, we found that no uniform capture is a key issue that will need to be resolved by additional optimization. We anticipate that highly multiplexed methods for targeted amplification will  enable the comprehensive resequencing of human exons at a fraction of the cost of whole-genome resequencing.”(abstract).  Porecca teaches, “Schematic of multiplex exon capture. (a) A library of 100-mer targeting oligo precursors is synthesized in parallel on a programmable microarray. Each oligo consists of common 15 not flanking sequences (purple), unique 20 not targeting arms (red) and a common 30 not linker (dark blue). The oligoes are released and PCR amplified with a single set of primers directed at the common flanking sequences. Double digestion with nicking restriction endonucleases (black triangles) releases a library of single-stranded 70-mers. (b) The unique targeting arms (red) of individual targeting oligoes are designed to hybridize immediately upstream and downstream of each exon of interest. Hybridization to genomic DNA (yellow) is followed by an enzymatic gap filling and ligation step, such that a copy of the sequence of interest is incorporated into a circle (light blue). The figure is not drawn to scale; the length of the gap-fill ranged from 60 to 191 pp. (c) Enrichment and amplification of exon-capture circles includes exonuclease digestion of linear material (not shown), linear rolling circle amplification and PCR amplification. Primers for the latter two steps are directed at the common linker sequence (dark blue). (d) To generate a shotgun sequencing library, amplicons are circularized via their common linker (dark blue) and subjected to hyper branched RCA with phi29 polymerase and random hexamers. High-molecular-weight products of the herma reaction are randomly sheared and appended with universal adaptors to generate the shotgun sequencing library.”(figure 1)  Porecca further teaches, “Here we describe a new strategy for the targeted amplification of nucleic acids, showing its utility by capturing 10,000 human exons in a single multiplex reaction.”  Porecca teaches 55,00 targets were targeted by this method.  The teachings of enrichment renders obvious the limitation of isolating in the claim.
Porecca teaches, “To assess this method in the context of an integrated variation discovery pipeline, we converted captured amplicons generated above into a shotgun sequencing library (Fig. 1d). With an Illumina Genome Analyzer, we obtained 125 Mb of sequence that could be confidently aligned to targeted exon sequences. There were ~500 kb of genomic positions for which we obtained tenfold or greater coverage. To evaluate the accuracy of these resequencing data, we focused on 478 validated Hap Map SNPs, genotyped in the individual from whose DNA the sequencing library was generated (GM12248) that overlapped with positions for which we had generated 10 times or greater coverage (Fig. 4). All evaluated positions at which the genotype is homozygous were dominated by the correct base-call (n ¼ 388). The data on heterozygous positions (n ¼ 90) are more ambiguous. For example, if we were to call positions with allele frequencies between 0.2 and 0.8 as heterozygous, then only 25 of 90 heterozygous positions (31%) would be called correctly. An alternative perspective is that because the goal of variation discovery is often to interrogate for rare variants, the key task is to identify positions that deviate from the reference genome with high sensitivity and specificity. If we call positions with observed allele frequencies of o0.8 as likely to be mutated relative to the reference genome, we can estimate a sensitivity of 63% for detecting rare mutations while maintaining high specificity (sensitivity, 57 of 90 heterozygous positions had a reference allele frequency of less than 0.8; specificity, 0 of 313 homozygous positions had a reference allele frequency of less than 0.8).” (shotgun sequencings of capture exons).  Thus Porecca teaches generating sequencing reads, assembling, aligning to a reference and determining heterozygosity at a position.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which were indicative of disease by generating sequence reads, assembling reads, aligning reads to references and identifying mutations relative to reference sequences to obtain a genotype.  The artisan would be motivated to identify mutations associated with a disease or carrier status to properly treat a subject.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
Further Nilsson, Streit, Dong, Daly, Hardenbohl, Mockler, Jares. Chee and Johnson do not specifically teach the use of non-coding sequences (claim 12). 
Porecca teaches the detection of exons, which would include coding and non-coding.  Further Porecca teaches, “The unique targeting arms (red) of individual targeting oligoes are designed to hybridize immediately upstream and downstream of each exon of interest.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include probes that target sub regions including those immediately, upstream and downstream of the exons.  The artisan would be motivated to determine if there are mutations in the introns, splicing site, or either end of the exon which may affect the carrier status of the subject.  The artisan would have a reasonable expectation of success as the artisan is merely targeting upstream and downstream of known sequences as suggested by Porecca. 
Response to Arguments
	The response traverses the rejection asserting that Porecca does not teach tiling of MIPs along a target.  This argument has been thoroughly reviewed but is not considered persuasive as the specification provides no limiting definition of tiling and the art of Nilsson, Streit, Dong, Daly, Hardenbohl, Mockler, Jares. Chee and Johnson, renders the breadth of overlapping sub-regions obvious.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264), Daly (Clinical Chemistry (2007) volume 53, pages 1222-1230) (IDS 7/1/2021), Hardenbohl (Genome Research (2005) volume 15, pages 269-275) Mockler (Genomics (2005) volume 85, pages 1-15), Jares (Clin Trnal Oncology (2006)0 volume 8, pages 161-172), Chee et al (WO 95/11995), Johnson (Trends in Genetics (2005) volume 21, pages 93-102)  as applied to claim 1, 8, 11, and 29  above, and further in view of Messiaen (Genetics in Medicine, 1999:1(6):248-253.).
The teachings of Nilsson, Streit, Dong, Daly, Hardenbohl, Mockler, Jares. Chee and Johnson render obvious methods using overlapping probes which are circularized by ligation to detect mutations and identify subjects as having carrier status as detailed above.
Nilsson, Streit, Dong, Daly, Hardenbohl, Mockler, Jares. Chee and Johnson do not specifically suggest probe sets to two different diseases.  
Nilsson, Streit, Dong, Daly, Hardenbohl, Mockler, Jares. Chee and Johnson render obvious detection of mutations in CFTR.
	Messiaen teaches , “we identified 9 mutations in exon lob, indicating
that this exon is mutated in almost 4% of NFl patients.( 248, 2nd column, top). Teaches, “we identified nine novel exon lob mutations in 232 unrelated NF1 patients: Y489C or 1466A>G (5X), L508P (2X), 1465-1466insC ( lX), and IVSlOb+2delTAAG (1X). Our findings indicate that exon lob is mutated in almost 4% of the NFl patients, although so far, only one missense mutation has been reported in exon lob, K505E.lh However, only two studies analyzed the complete coding region of the NF1 gene including exon lob, and the total number of patients analyzed in both studies is small, i.e., 36 patients.” (page 250, 2nd column, bottom).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide an additional probe set of overlapping probes to the NF1 exon 10b to identify mutations associated with NF1 to identify a carrier status. .  The artisan would be motivated to identify mutations associated with a disease or carrier status to counsel the subject of possible genetic complications as part of family planning.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
Response to Arguments
	The response provides no specific arguments to the instant rejection.  Thus the rejection is maintained for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 13/266862, Nilsson (Trends in Biotechnology (2006) volume 24, pages 83-88), Dong (USPGPUB20070212704),  Streit (Molecular Genetics and Metolism (2003) volume 259-264), Daly (Clinical Chemistry (2007) volume 53, pages 1222-1230) (IDS 7/1/2021), Hardenbohl (Genome Research (2005) volume 15, pages 269-275) Mockler (Genomics (2005) volume 85, pages 1-15), Jares (Clin Trnal Oncology (2006)0 volume 8, pages 161-172), Chee et al (WO 95/11995), Johnson (Trends in Genetics (2005) volume 21, pages 93-102).
This is a provisional nonstatutory double patenting rejection.
The instant claims are drawn to a method of analyzing a human nucleic acid for carrier screening, the method comprising: providing a sample from a human, the sample comprising human nucleic acid; introducing a probe set comprising a plurality of different molecular inversion probes, wherein each probe is designed to be specific to one of a plurality of overlapping sub-regions that are tiled along a target on a strand of the nucleic acid; hybridizing a plurality of the probes to a plurality of the sub-regions that are tiled along the target; converting the hybridized probes into covalently-closed circularized probes, thereby capturing the overlapping sub-regions tiled along the target in the nucleic acid, wherein at least two different molecular inversion probes capture any given single base along the target; isolating the circularized probes; amplifying the isolated circularized probes to generate amplicons; sequencing the amplicons to generate sequence reads of the captured sub-regions; analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease...	
The claims of 862  are to analyzing nucleic acids by use of molecular inversion probes are staggered.    Dependent claim 3 of 862 requires the staggered probes are non-overlapping, thus to be further limiting the independent claim must encompass overlapping.
Nilsson teaches MIP, padlock probes and selector probes all are circularized by hybridization to target nucleic acids to target nucleic acids (Figure 1 and figure 2, throughout).  Nilsson teaches the padlock probes use ligation, while MIPs and selector probes use gap filing and ligation (83, bottom 2nd column-85).  Nilsson teaches the probes which are ligated are separated from non-closed probes by digestion (isolation).  Nilsson in figure 3 demonstrates amplification of circularized probes.  Nilsson teaches, “Currently, 12 000 MIPs can be amplified and analyzed in parallel. We expect that a similar, or greater, number of selector probes can be applied to amplify large sets of genomic DNA fragments for subsequent analysis using high-throughput sequencing technologies [24,25]. Much effort is being invested into developing low-cost sequencing methods with the ultimate goal of sequencing an entire human genome for $1000 [5]. A more realistic goal, in the shorter term, is to sequence only the interesting parts of the genome, for example, all exons: the selector technology could be combined profitably with several of the sequencing techniques to achieve this.” (bottom 1st column page 87, top of 2nd column).
Nilsson concludes, “Detailed understanding of multicellular organisms and many human diseases will ultimately require analyses of individual cells in their natural tissue environment.”(page 87, 2nd column 1st full paragraph).
Thus Nilsson suggest examination of human nucleic acids samples by use of circular probes including padlock, MIP and selector probes which are circularized by hybridization, isolation, amplifying and sequencing to characterize disease states by the genetic status.
Nilsson does not specifically teach the use of overlapping probes or targeting overlapping sequences or determining carrier status.
H However, Daly  teaches MIP were designed based on flanking sequences (1223, 2nd column top) and teaches in supplemental data detection of chromosome 10, positions 96731043, 96731044 and 96731048, thus probes that close would have capture the recited nucleotides in each probe and thus overlap. 
Hardenbohl (Genome Research (2005) volume 15, pages 269-275) teaches, “ Probes can target overlapping sequences since the genomic DNA is not saturated with hybridized probe.”(p 274, 2nd column, assay design).
Chee et al (WO 95/11995) teaches, “The invention provides a number of strategies for comparing a polynucleotide of known sequence (a reference sequence) with variants of that sequence (target sequences).  Chee teaches, “Reference sequences of interest include sequences known to include mutations or polymorphisms associated with phenotypic changes” (page 19). The comparison can be performed at the level of entire genomes, chromosomes, genes, exons or introns, or can focus on individual mutant sites and immediately adjacent bases” (page 18).  Chee teaches an array of capture probes (see figure 16,and page 79 lines 23-39) and block tiling arrays  to determine nucleic acid sequences (see Figure7 and page 37 line 10- page 38 line 34).   Chee teaches the use of immobilized arrays to interrogate a reference sequence and a target sequence for the identification of single base mutants possible in the reference sequence can associated with disease (see page 31 lines 6-7, and page 11 line 9 and 10).  Further Chee teaches this approach allows simultaneous detection and quantification of multiple target sequences (see page 32 lines18-19), allowing for sequence determination.  Chee teaches a method of mutation detection for analyzing known target sequences for individual mutant sites and immediately adjacent bases (see page 18, lines 1-8).    Chee teaches the use of capture probes of 15 to 30 nucleotides, perfectly complementary to the DNA of interrogation (see page 27 lines 2-6).  Chee teaches the probes are immobilized on an array. Chee teaches, “A particular advantage of the present sequencing strategy over conventional sequencing methods is the capacity simultaneously to detect and quantify proportions of multiple target sequences’ (page 32).
Johnson teaches, “The first genomic-scale study of transcription using microarrays was performed in Escherichia coli using probes ‘tiled’ at regular intervals (Box 1) to provide an unbiased view of transcription with respect to the locations of known and predicted genes [12”

    PNG
    media_image1.png
    510
    740
    media_image1.png
    Greyscale

Dong teaches methods and kits for amplification of target nucleic acids(abstract). Dong teaches the method before or in conjunction with sequencing (0115).  Dong teaches some embodiments include amplification with ligase mediated amplification techniques including  padlock probes (0109).  Dong in 0087 teaches, “In some embodiments, a given target nucleic acid can overlap one target nucleic acid on its 5'-end, another target nucleic acid on its 3'-end, or both.”
Mockler teaches the use of tiling arrays to examine the whole genome including overlapping and nonoverlaping (figure 1). 

    PNG
    media_image2.png
    862
    481
    media_image2.png
    Greyscale

Jares teaches, “The use of whole genome tiling arrays, composed of millions of non overlapping or partially overlapping probes, tiled to cover whole chromosomes or the entire genome in an unbiased approach, has allowed identifying transcriptional activity on previously unannotated regions of the genome.” (page 164-165)
Streit teaches the CFTR gene has multiple mutations in close proximity in exon 11 (table 2) (s549Nm G542X, G551D and R553X).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use overlapping circularized probes such as MIPs, padlock or selector probes using overlapping probes.  The artisan would be motivated to use to detect specific mutations as the art teaches MIPs that are overlapping and demonstrates the use of MIP to detect previously unknown transcripts..  The artisan would have a reasonable expectation of success as the artisan is merely designing and circularized probes such as MIPs, padlock or selector probes to detect known  mutations by known means.  
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which were indicative of disease such as CF and identifying the subject as a carrier.  The artisan would be motivated to identify mutations associated with a disease or carrier status to properly treat a subject and counsel the subject of possible genetic complications as part of family planning.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which were indicative of disease such as CF and identifying the subject as a carrier.  The artisan would be motivated to identify mutations associated with a disease or carrier status to properly treat a subject and counsel the subject of possible genetic complications as part of family planning.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
With regards to claim 8, Nilsson teaches, “Circularized probes are typically amplified by PCR using one general pair of primers.” (page 84, first column, top).
With regards to 11, Streit  teaches cystic fibrosis.  
Response to Arguments
The response concedes the ODP rejection as it provides no arguments.
Claim 1, 8 and 11- 28, 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 -29 of copending Application No. 16/901467. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
he instant claims are drawn to a method of analyzing a human nucleic acid for carrier screening, the method comprising: providing a sample from a human, the sample comprising human nucleic acid; introducing a probe set comprising a plurality of different molecular inversion probes, wherein each probe is designed to be specific to one of a plurality of overlapping sub-regions that are tiled along a target on a strand of the nucleic acid; hybridizing a plurality of the probes to a plurality of the sub-regions that are tiled along the target; converting the hybridized probes into covalently-closed circularized probes, thereby capturing the overlapping sub-regions tiled along the target in the nucleic acid, wherein at least two different molecular inversion probes capture any given single base along the target; isolating the circularized probes; amplifying the isolated circularized probes to generate amplicons; sequencing the amplicons to generate sequence reads of the captured sub-regions; analyzing the sequence reads to detect a mutation in said target nucleic acid specific for a disease; and determining whether the human is a carrier of said disease...	
The claims of 467  are to analyzing nucleic acids by use of molecular inversion probes are tiled.    
Nilsson teaches MIP, padlock probes and selector probes all are circularized by hybridization to target nucleic acids to target nucleic acids (Figure 1 and figure 2, throughout).  Nilsson teaches the padlock probes use ligation, while MIPs and selector probes use gap filing and ligation (83, bottom 2nd column-85).  Nilsson teaches the probes which are ligated are separated from non-closed probes by digestion (isolation).  Nilsson in figure 3 demonstrates amplification of circularized probes.  Nilsson teaches, “Currently, 12 000 MIPs can be amplified and analyzed in parallel. We expect that a similar, or greater, number of selector probes can be applied to amplify large sets of genomic DNA fragments for subsequent analysis using high-throughput sequencing technologies [24,25]. Much effort is being invested into developing low-cost sequencing methods with the ultimate goal of sequencing an entire human genome for $1000 [5]. A more realistic goal, in the shorter term, is to sequence only the interesting parts of the genome, for example, all exons: the selector technology could be combined profitably with several of the sequencing techniques to achieve this.” (bottom 1st column page 87, top of 2nd column).
Nilsson concludes, “Detailed understanding of multicellular organisms and many human diseases will ultimately require analyses of individual cells in their natural tissue environment.”(page 87, 2nd column 1st full paragraph).
Thus Nilsson suggest examination of human nucleic acids samples by use of circular probes including padlock, MIP and selector probes which are circularized by hybridization, isolation, amplifying and sequencing to characterize disease states by the genetic status.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use overlapping circularized probes such as MIPs, padlock or selector probes using overlapping probes.  The artisan would be motivated to use to detect specific mutations as the art teaches MIPs that are overlapping and demonstrates the use of MIP to detect previously unknown transcripts..  The artisan would have a reasonable expectation of success as the artisan is merely designing and circularized probes such as MIPs, padlock or selector probes to detect known  mutations by known means.  
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which were indicative of disease such as CF and identifying the subject as a carrier.  The artisan would be motivated to identify mutations associated with a disease or carrier status to properly treat a subject and counsel the subject of possible genetic complications as part of family planning.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine is the subject had mutations which were indicative of disease such as CF and identifying the subject as a carrier.  The artisan would be motivated to identify mutations associated with a disease or carrier status to properly treat a subject and counsel the subject of possible genetic complications as part of family planning.  The artisan would have a reasonable expectation of success as the artisan would be using known methods to identify known mutations associated with disease.  
With regards to claim 8, Nilsson teaches, “Circularized probes are typically amplified by PCR using one general pair of primers.” (page 84, first column, top).
With regards to 11, Streit  teaches cystic fibrosis.  

Response to Arguments
The response concedes the ODP rejection as it provides no arguments.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634